Citation Nr: 1740126	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was Clear and Unmistakable Error (CUE) within a July 1971 rating decision that denied a rating in excess of 10 percent for the residuals of a medial meniscectomy of the left knee.  


REPRESENTATION

Veteran represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2015 rating decision, the RO found that no revision was warranted in the evaluation of the Veteran's left knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 1971 rating decision, the Fort Harrison, Montana RO denied a rating in excess of 10 percent for the residuals of a medial meniscectomy of the left knee.  

2.  The Veteran was notified of the July 1971 rating decision and his appellate rights, but he did not perfect an appeal as to that determination.

3.  The July 1971 rating decision did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSION OF LAW

1.  The July 1971 rating decision, which denied a rating in excess of 10 percent for the residuals of a medial meniscectomy of the left knee, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.200, 20.201, 20.202, 20.302, 20.1103 (2016).  

2.  The July 1971 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions regarding entitlement to service connection, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  

If an earlier decision contains CUE, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2016). 

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  However, there is a presumption of validity that attaches to a final decision and, when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 44 (1997).  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a veteran's "extra-heavy burden" of persuasion before the Court in a CUE claim).  

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id. at 43-44.  The benefit of the doubt doctrine is thus inapplicable to CUE claims because "an error either undebatably exists or there was no error within the meaning of § 3.105(a)."  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In a July 1971 rating decision, the Fort Harrison RO denied a rating in excess of 10 percent for the residuals of a medial meniscectomy of the left knee.  The RO sent a copy of the rating decision to the Veteran along with a cover letter that explained his procedural and appellate rights.  However, the Veteran did not submit a Notice of Disagreement (NOD) or perfect an appeal.  Therefore, the July 1971 rating decision is final and is only reversible if it contains CUE.  

The Veteran contends that the RO committed CUE by not granting separate compensable evaluations for limitation of motion and for instability.  

The Veteran has not provided any evidence that, in July 1971, VA interpreted the rating schedule to allow for separate ratings for limitation of motion and instability of the same knee.  Instead, the Veteran contends that a more recent interpretation of VA regulations should have retroactive effect.  The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14 (2016).  However, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.14 did not prohibit separate ratings for distinct and separate symptomatology of the same underlying injury.  In a July 1997 Precedent Opinion, VA's Office of General Counsel applied Esteban to find that it was permissible to rate arthritis and instability of a knee separately.  VAOPGCPREC 23-97.  

The Veteran argues that Esteban and the General Counsel opinion clarified existing regulations as opposed to changing them and so their interpretation should have retroactive effect.  When it is a Board decision that a veteran is challenging, "Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation."  38 C.F.R. § 20.1403(e) (2016).  The Court has cited 38 C.F.R. § 20.1403(e) and applied its principle to CUE challenges to RO rating decisions.  See Lamb v. Peake, 22 Vet. App. 227, 235 (2008) ("[a] recent or novel interpretation of law cannot be used to support a CUE motion, because any interpretation would not change what the law was understood to mean at the time of the original decision.")  Because a later interpretation of an existing regulation cannot constitute CUE and that is the only basis on which the Veteran asserts CUE, the Veteran's motion must be denied as a matter of law.  


ORDER

Clear and unmistakable error was not committed in the July 1971 rating decision denying a disability rating in excess of 10 percent for a left knee disability.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


